DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 6/2/2022 has been entered. Claims 1-20 are presented for 
examination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment and arguments filed on 6/2/2022 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. a system as recited in claim 1 comprising: 
an image capture device; a computing device communicatively coupled to the image capture device, the computing device comprising one or more computer processors and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: 
receive a test image from the image capture device corresponding to a first surgical instrument; 
determine an identity type of the first surgical instrument using the test image in a machine vision technique; 
determine whether the first surgical instrument is flagged; and 
perform at least one operation in response to the determination of whether the first surgical instrument is flagged.  

ii. a system as recited in claim 16 comprising: 
an image capture device; 
an analytical device; 
a computing device communicatively coupled to the image capture device and the analytical device, the computing device comprising one or more computer processors and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: 
determine, based on a machine vision technique from the image capture device, that a wrapped package is assembled with a group of one or more surgical instruments; 
receive a sterilization status for the group from the analytical device; and 
perform at least one operation based on the sterilization status.  

iii. a system as recited in claim 18 comprising: 
an image capture device; 
a surgical instrument; 
a display; 
a computing device communicatively coupled to the image capture device, the computing device comprising one or more computer processors and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: 
receive a template for a plurality of surgical instruments, the template comprises an image describing position information for the plurality of surgical instruments; 
receive, from the image capture device, a video feed of the surgical instrument; 
determine an instrument type and position of the surgical instrument from the video feed; 
determine whether the type and position of the surgical instrument corresponds to a surgical instrument of the template; and 
perform at least one operation in response to the determination of the instrument type of the surgical instrument.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887